      Case 1:19-cv-00007-CBA-VMS Document 83 Filed 04/18/19 Page 1 of 1 PageID #: 7198
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  New  York
                                                                      __________


Bartlett, et al.,                                              )
                             Plaintiff                         )
                                v.                             )      Case No.      19-cv-00007-CBA-VMS
Société Génerale De Banque Au Liban SAL, et al.                )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Middle East Africa Bank SAL (now known as MEAB s.a.l.)                                                       .


Date: April 18, 2019                                                           S/Joseph S. Alonzo
                                                                                          Attorney’s signature

                                                                               Joseph S. Alonzo
                                                                                     Printed name and bar number
                                                                               Squire Patton Boggs (US) LLP
                                                                               30 Rockefeller Plaza, 23rd Fl.
                                                                               New York, NY 10112
                                                                                                Address

                                                                                 joseph.alonzo@squirepb.com
                                                                                            E-mail address
                                                                                 (212) 872-9800
                                                                                          Telephone number

                                                                                 (212) 872-9815
                                                                                             FAX number
